DISMISS and Opinion Filed May 4, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01010-CV

                SHAWN TREMBLAY, Appellant
                           V.
 SIMMONS BANK, TRUSTEE OF THE RENEE LYNN TREBLAY TRUST
         UNDER AGREEMENT DATED 2/3/2011, Appellee

                On Appeal from the County Court at Law No. 1
                             Hunt County, Texas
                     Trial Court Cause No. CC2100383

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant appeals from the trial court’s judgment of possession in a forcible

detainer action. After reviewing the clerk’s record, we questioned our jurisdiction

and whether the appeal is now moot because a writ of possession has been executed

and appellant is no longer in possession of the property. See Olley v. HVM, LLC,

449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (appellate

court lacks jurisdiction to consider moot controversies); Williams v. Lara, 52 S.W.3d

171, 184 (Tex. 2001) (case becomes moot if, at any stage of proceedings, a
controversy ceases to exist between parties). We directed appellant to file a letter

brief addressing our concern.

      The only issue in a forcible detainer case is the right to actual possession of

property. See Marshall v. Housing Auth’y of City of San Antonio, 198 S.W.3d 782,

787 (Tex. 2006) (citing former Texas Rule of Civil Procedure 746, now Texas Rule

of Civil Procedure 510.3(e)).     When a writ of possession has been executed

following the filing of an appeal and possession is no longer an issue, the appeal in

a forcible detainer case becomes moot and the appellate court lacks jurisdiction

unless the appellant holds and asserts a meritorious claim of right to current, actual

possession of the property or damages or attorney’s fees remain at issue. See Daftary

v. Prestonwood Mkt. Square, Ltd., 399 S.W.3d 708, 711 (Tex. App.—Dallas 2013,

pet. denied).

      Although appellant filed a letter brief, nothing therein demonstrates the appeal

is not moot. We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

211010F.P05




                                         –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

SHAWN TREMBLAY, Appellant               On Appeal from the County Court at
                                        Law No. 1, Hunt County, Texas
No. 05-21-01010-CV       V.             Trial Court Cause No. CC2100383.
                                        Opinion delivered by Chief Justice
SIMMONS BANK, TRUSTEE OF                Burns. Justices Molberg and
THE RENEE LYNN TREMBLAY                 Goldstein participating.
TRUST UNDER AGREEMENT
DATED 2/3/2011, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered May 4, 2022




                                  –3–